Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6 refers to Figure 21, which does not exist, as the application only discloses through Figure 18B. It is unclear what additional limitations are intended to be conveyed by the figure. 

Claim Rejections 35 USC 112 4th Paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Because there is no Figure 21 in the application, there are no additional limitations in the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections 35 USC 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Yount et al., (PNAS USA. 2004 May ll;ioi(i9):7363-8. Epub 2004 Apr 26).
Yount teaches chemokines with antimicrobial activity comprising yKC core sequence with the requisite claimed physical properties recited in claims 6-11 (entire article).  This meets the limitations of claims 1 and 2 by teaching the same kinocidin CXC peptides with a yKC core and naturally occurring alpha-helical structure. 

	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(b) as being anticipated by UniProt/SwissProt P10145 IL-8_Human (1 March 1989).
	UniProt/SwissProt P10145 IL-8_Human teaches IL-8 (also known as CXCL8) comprising a gamma-core sequence identical to instant SEQ ID NO: 1 (compare instant claims 1-3 and 7-11). The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary structure, including the alpha helices are taught in the Secondary Structure section of the reference, where at least the 15 amino acid residues 83-97 comprise an alpha helix.
	Instant claims 8-11 are drawn to relate to inherent physical properties of chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by UniProt/SwissProt P10145 IL-8_Human. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).


Claim 1, 2, 4, and 6-11 are rejected under 35 U.S.C. 102(b) as being anticipated by UniProt/SwissProt P02776 (PLF4_human) (1 July 1989).
	UniProt/SwissProt P02776 (PLF4_human) teaches PF-4 (also known as CXCL4) comprising a gamma-core sequence identical to instant SEQ ID NO: 2. The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary structure, including the alpha helices are taught in the Secondary Structure section of the reference, where at least the 10 amino acid residues 90-99 comprise an alpha helix.
	Instant claims 8-11 are drawn to inherent physical properties of chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by UniProt/SwissProt P02776 (PLF4_human). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).


Claims 1, 2, 5 and 6-11 are rejected under 35 U.S.C. 102(b) as being anticipated by UniProt/SwissProt P09341 CXCL1 (1 March 1989).
	UniProt/SwissProt P09341; Q9UCR7 (also known as CXCL1) comprising a gamma-core sequence identical to instant SEQ ID NO: 3. The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary 
	Instant claims 8-11 are drawn to relate to inherent physical properties of chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by UniProt/SwissProt P10145 IL-8_Human. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).

Claim Rejections 35 USC 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjorstad et al. (Antimicrobial Agents and Chemotherapy, Vol. 49, No. 9, Sept. 2005)
Bjorstad teaches IL-8 (also known as CXCL8) chemokines with antimicrobial activity comprising a yKC core sequence (entire article, especially pp. 3889-3892; Figures). This reference further teaches C-terminal CXC8 peptides, including SEQ ID NO: 1 (fig. A, pg. 3891.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the peptide of Bjorstadt and administered it for the treatment of bacterial infectious diseases. One would be motivated to do so because Bjorstadt teaches that the short IL-8 peptide has antibacterial activity against both gram negative and gram positive bacteria. As such, there is a reasonable expectation of success, that the peptide can be effectively used to treat a bacterial infection. Therefore, claim 12 is rendered obvious. 
	Instant claims 8-11 are drawn to inherent physical properties of a chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by Bjorstad. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).

	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Merzouk et al., US Patent Application Publication 2004/0197303 (7 October 2004) (now US Patent 7,091,310).
	Merzouk teaches IL-8 (also known as CXCL8) with the requisite gamma core sequence as SEQ ID NOs: 26, 96, 97, and 99, comprising 22 or 23 C-terminal residues (see sequence alignment below and in SCORE). IL-8 proteins with the requisite structure and anti-microbial activity [0009, 0036, 0040, 0041, 0068, and 0108-0130)
In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).

Claim Rejections 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4 and 7-nare directed to naturally occurring peptides. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the peptides of the instant claims are products of nature/natural phenomenon.
	An invention is patent-eligible if it claims a "new and useful process, machine, manufacture, or composition of matter." 35 U.S.C. § 101. The Supreme Court, however, has long interpreted § 101 and its statutory predecessors to contain an implicit exception: "laws of nature, natural phenomena, and abstract ideas" are not patentable. Alice Corp. Pty Ltd. v. CLS Bank Int'l, 573 U.S._, 134 S.Ct. 2347, 2354,189 L.Ed.2d 296 (20i4).The Supreme Court's two-step framework, described in Mayo and Alice, guides the analysis. Id. at 2355 (citing Mayo Id. This is the search for an "inventive concept," something sufficient to ensure that the claim amounts to "significantly more" than the abstract idea itself. Id.
	The analysis is as follows: 
1. Is the claimed invention patent eligible? Yes. It is drawn to a composition of matter.
2A. Is the claimed invention directed to a Judicial Exception? Yes. All of the claims are drawn to the natural product.
	UniProt/SwissProt P10145 IL-8_Human teaches IL-8 (also known as CXCL8) (compare instant SEQ ID NO: 1) comprising a gamma-core sequence identical to instant SEQ ID NO: 1 (compare instant claims 1-3 and 7-11). The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary structure, including the alpha helices are taught in the Secondary Structure section of the reference, where at least the 15 amino acid residues 83-97 comprise an alpha helix. Instant Claims 8-11 relate to innate physical properties of chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by UniProt/SwissProt P10145 IL-8_Human. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
	UniProt/SwissProt P02776 (PLF4_human) teaches PF-4 (also known as CXCL4) (1 July 1989) (compare instant SEQ ID NO: 2) comprising a gamma-core sequence identical to instant SEQ ID NO: 2.  The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary structure, including the alpha helices are taught in the Secondary Structure section of the reference, where at least the 10 amino acid residues 90-99 comprise an alpha helix. Instant Claims 8-11 relate to innate physical properties of chemokine peptide having antimicrobial activity (as defined by Applicant as a “kinocidin peptide”) and as taught by UniProt/SwissProt P02776 (PLF4_human). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
	
	UniProt/SwissProt P09341; Q9UCR7 (also known as CXCL1) comprising a gamma-core sequence identical to instant SEQ ID NO: 3. The UniProt/SwissProt entry also teaches the antimicrobial humoral immune response under the Biological Processes heading. The secondary structure, including the alpha helices are taught in the Secondary Structure section of the reference, where at least amino acid residues 91-103 comprise an alpha helix.


No.
	The claims do not recite any additional structures other than those that are encompassed by the naturally occurring proteins.
	In the instant case, neither the claims individually, or taken together as a whole, recite anything that amounts to “significantly more” that would permit a finding of an inventive concept due to the generic nature of the claims and the multiplicity of abstract ideas used throughout the claims. Accordingly, the claims as a whole do not amount to significantly more than the exception itself (Step 2B: No). 
	Therefore, the claims are drawn to a judicial exception and are ineligible. 
	Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical held, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the held or unconventional steps that confine the claim to a particular useful application. For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (May 2016).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,569,230 as evidenced by Borjstadt (above). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches the same kinocidin antimicrobial peptide of instant claim 1. This meets the limitations of claims 1, 3, and 6-11 because it was well-known in the art the natural structure of this CXC peptide is alpha-helical and a C-terminal portion of the full length protein (See rejection over Bjorstadt above). Claim 12 is met because claims 2-13 teaches a method of treating and infectious disease with SEQ ID NO: 1.  

Claims 1-12  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,428,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches the same kinocidin antimicrobial peptide of instant claim 1, having the same alpha-helical yCK core. This meets the limitations of claims 1, 3, and 6-11. Claims 4 and 5 are met by claims 3 and 4 of ‘566, which teach SEQ ID NOs: 2 and 3. Claim 12 is met because claims 1-12 of ‘566 also teach a method of treating and infectious disease with the same kinocidin yCK core peptide.   

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,329,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of ‘336 teach the same peptides having antimicrobial activity from the C-terminal portion of kinocidin with the same yKC alpha-helical core. As such, claims 1, 2, 6, 7 and 8 are met. Claims 3-5 are met . 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654